t c summary opinion united_states tax_court santos m and ingrid i castillo petitioners v commissioner of internal revenue respondent docket no 4698-02s filed date santos m and ingrid i castillo pro_se vivian n rodriguez for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax unless otherwise indicated section references hereafter are to the internal_revenue_code in effect for the year at issue after concessions by petitioners the sole issue for decision is whether petitioners are entitled to a deduction under sec_219 for an individual_retirement_account ira contribution of dollar_figure by santos m castillo petitioner for the year some of the facts were stipulated those facts and the accompanying exhibits are so found and are incorporated herein by reference petitioners’ legal residence at the time the petition was filed was miami florida during the year at issue petitioner was employed as an automobile salesman by carmax he began his employment with carmax sometime during and terminated his employment with that employer on date because of his need to have several surgeries he worked approximately years with carmax as an employee of carmax petitioner was an active_participant in two circuit city stores inc retirement plans the retirement_plan of circuit city stores inc and the circuit city stores inc 401k plan at the time petitioner's employment with carmax terminated on date petitioner at trial petitioners conceded unreported interest_income of dollar_figure and unreported self-employment_income of dollar_figure circuit city stores inc is believed to be the parent company of carmax was not vested in either of the plans nor is he entitled to future_benefits from either of the plans petitioners filed a timely joint federal_income_tax return for in which they reported total income of dollar_figure with the two unreported income items conceded by petitioners their total income for was dollar_figure on their tax_return petitioners claimed a deduction of dollar_figure for an ira contribution of dollar_figure by petitioner and an ira contribution of dollar_figure by petitioner ingrid i castillo in the notice_of_deficiency respondent disallowed the dollar_figure ira contribution deduction by petitioner5 on the ground that petitioner was an active_participant in his employer's qualified_plans and petitioners' joint income for exceeded the limitations of sec_219 and allowing an active_participant in a qualified_plan to contribute to an ira in general a taxpayer is entitled to deduct the amount of a contribution to an ira sec_219 the amount of an allowable ira deduction is provided under sec_219 and is subject_to a limitation under sec_219 where the taxpayer is for any part of the taxable_year an active_participant in a the record does not indicate that petitioner made any contributions to the plans respondent agreed that the ira contribution by petitioner ingrid i castillo was allowable and no adjustment was made in the notice_of_deficiency with respect to that contribution qualified_pension plan in such a case for married taxpayers who file a joint_return the deduction allowable with respect to either spouse is reduced under a formula prescribed in sec_219 and that formula generally provides for a phase- out of the deductible amount of the ira where for the year the joint income of the taxpayers exceeds dollar_figure felber v commissioner tcmemo_1992_418 affd without published opinion 998_f2d_1018 8th cir in this case petitioners' joint income after their concession of unreported income totaled dollar_figure under the statutory formula cited petitioner is not entitled to an ira deduction for petitioner's sole contention is that because he was not vested in the two plans of his former employer and his amounts in those plans were forfeited when he terminated his employment he will never receive any benefits from those plans and therefore he should be allowed a deduction for his ira contributions for the answer to that argument is that petitioner was nonetheless an active_participant in the two plans of his former employer he was an active_participant because contributions were made to his accounts in the two plans by his former employer the mere fact that his accounts in these plans were forfeited when his employment terminated and that he was not vested when his employment terminated does not change his status as an active_participant sec_219 a taxpayer is considered an active_participant whether or not his rights under a plan are vested or forfeited 69_tc_750 affd 592_f2d_677 2d cir therefore because petitioner was an active_participant in his former employer's plans during the claimed ira deduction for is not allowable respondent is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
